F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                        April 18, 2007
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                    No. 07-6002
                                                   (D.C. No. CR-06-181-1-C)
    M IKE ROBERT SALINAS,                                (W .D. Okla.)

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before KELLY, HA RTZ, and GORSUCH, Circuit Judges.


         Defendant M ike Robert Salinas pled guilty to possession with intent to

distribute marijuana. Pursuant to the plea agreement, he waived his right to

appeal his conviction or his sentence, provided his sentence was within or below

the advisory guideline range, as determined by the sentencing court. Defendant’s

sentence w as w ithin the advisory guideline range. Nevertheless, proceeding pro

se, defendant filed a notice of appeal.


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
      The government filed a motion to enforce the plea agreement pursuant to

United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam).

Defendant’s trial counsel moved to withdraw and we granted that motion and

appointed new counsel, M s. Hartfield. M s. Hartfield responded to the

government’s motion to enforce by stating that she had thoroughly reviewed the

record and conferred with defendant and had concluded that there is no

non-frivolous argument that defendant may raise on appeal. M s. Hartfield further

stated that defendant concedes that the government’s motion to enforce is

meritorious and that he does not contest the motion.

      Accordingly, we GRANT the motion and DISM ISS the appeal. The

mandate shall issue forthwith.



                                      ENTERED FOR THE COURT
                                      PER CURIAM




                                        -2-